DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed March 5, 2020, claims 1-19 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, “special” in the phrases, “special transit lane,” “special vehicular traffic,” and “special vehicle” is a relative term which renders the claim indefinite.  The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term, “personal” in the phrase, “personal vehicular traffic” is a relative term which renders the claim indefinite.  The term “personal” is not defined by the claim, the specification 
Claims 2-9 are rejected for the same reasons as claim 1 because claims 2-9 depend from claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, “special” in the phrases, “special transit lane,” “special vehicular traffic,” and “special vehicle” is a relative term which renders the claim indefinite.  The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 11-18 are rejected for the same reasons as claim 10 because claims 10-18 depend from claim 10.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, “special” in the phrases, “special transit lane,” “special vehicular traffic,” and “special vehicle” is a relative term which renders the claim indefinite.  The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
The term, “personal” in the phrase, “personal vehicular traffic” is a relative term which renders the claim indefinite.  The term “personal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 3, 5, 6, 11, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2010/0141479 A1).
	Regarding claim 1, Arnold discloses:
a system for controlling traffic within a traffic grid ([0012], [0025]), the system comprising:

a traffic grid including a first roadway and a second roadway, the second roadway crossing the first roadway at an intersection ([0025], [0069]; FIG. 6A); 
a special transit lane included within at least one of the first roadway and the second roadway, the special transit lane being configured to share both personal vehicular traffic and special vehicular traffic ([0068], [0071]; FIG. 6C; Arnold discloses turn lanes, which are shared by all types of vehicles that use the roads, including such “special” vehicles as vehicles that are turning, transit vehicles, ambulances, hearses, police vehicles, fire trucks, garbage trucks, delivery vehicles, moving vans, etc.);

Arnold does not explicitly disclose that the special lane is configured to share both personal vehicular traffic and special vehicular traffic, but Arnold does disclose a system adapted to roadways used by vehicles ([0025], [0031], [0067]), which suggests that the roadways are accessible by all types of vehicles that typically use roadways, including personal vehicles and such “special” vehicles as transit vehicles, ambulances, hearses, police vehicles, fire trucks, garbage trucks, delivery vehicles, moving vans, motorcycles, etc.);

it would been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the system of Arnold in the foregoing manner because that would have enabled the system to operate on roadways used by vehicles;

a detector configured to detect the presence of a special vehicle within a detection zone, which detection zone is formed within the special transit lane in a predetermined area proximate to the intersection ([0031], [0069], [0071]; FIG. 1:  20; FIG. 6C:  690, 691, 692); and 

a signal light proximate to the intersection configured to control traffic traveling through the intersection, the signal light having a controller ([0068], [0071]); 

wherein the controller alters the signal light from a default mode of operation to an alternative mode of operation if the special vehicle is detected by the detector within the detection zone ([0071]).

	Regarding claim 2, Arnold does not explicitly disclose that the controller controls the signal light in the default mode of operation when the detector does not detect a special vehicle within the detection zone, but Arnold does disclose that the controller activates the traffic control lights, activates turning arrows, and extends the time of illumination of lights ([0068], [0071]); and Arnold does disclose that without intervention of the controller in response to the detection of vehicles on the road, the traffic control lights operate on a cycle ([0071]), which suggests that in the system of Arnold, the controller controls the signal light in the default mode of operation when the detector does not detect a special vehicle within the detection zone for the benefit that the signal light operates on a cycle when the detector does not detect a special vehicle within the detection zone.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the system of Arnold in the foregoing manner because that would have enabled the system to operate a signal light on a cycle when the detector does not detect a special vehicle within the detection zone.
	Regarding claim 3, Arnold does not explicitly disclose that the special vehicle is a mass transit vehicle, but Arnold does disclose a system adapted to roadways used by vehicles ([0025], [0031], [0067]), which suggests that the roadways are accessible by all types of vehicles that typically use roadways, including a mass transit vehicle, for the benefit that the system operates on roadways used by vehicles.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the system of Arnold in the foregoing manner because that would have enabled the system to operate on roadways used by vehicles.
Regarding claim 5, Arnold does not explicitly disclose that the mass transit vehicle is a bus, Arnold does disclose a system adapted to roadways used by vehicles ([0025], [0031], [0067]), which suggests that the roadways are accessible by all types of vehicles that typically use roadways, including a bus, for the benefit that the system operates on roadways used by vehicles.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the system of Arnold in the foregoing manner because that would have enabled the system to operate on roadways used by vehicles.
Regarding claim 6, Arnold does not explicitly disclose that the special vehicle is a light vehicle, Arnold does disclose a system adapted to roadways used by vehicles ([0025], [0031], [0067]), which suggests that the roadways are accessible by all types of vehicles that typically use roadways, including a light vehicle, for the benefit that the system operates on roadways used by vehicles.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the system of Arnold in the foregoing manner because that would have enabled the system to operate on roadways used by vehicles.
	Claim 11 is rejected as claim 2.

	Claim 12 is rejected as claim 3.

	Claim 14 is rejected as claim 5.

	Claim 15 is rejected as claim 6.

	Regarding claim 19, Arnold discloses a method ([0012]); otherwise, claim 19 is rejected as claim 1.

7.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Hilleary (US 2016/0189552 A1).
	Regarding claim 4, Arnold does not explicitly disclose that the mass transit vehicle is a train.
	Hilleary, in the same field of systems for controlling traffic within a traffic grid, teaches a railroad crossing traffic control preemption system operable independently from railroad system equipment and facilitating an efficient automotive vehicle traffic flow control at a signalized traffic intersection proximate a railroad grade crossing ([0002]), wherein the mass transit vehicle is a train ([0015], [0030], [0031], [0035], [0041], [0043], [0124]) for the benefit of improving vehicle traffic flow at adjacent intersections to railroad crossings.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hilleary with the system of Arnold because that would have enabled the system to improve vehicle traffic flow at adjacent intersections to railroad crossings.
	Claim 13 is rejected as claim 4.

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Cross et al. (US 2017/0132915 A1).
	Regarding claim 7, Arnold does not explicitly disclose that the light vehicle is a bicycle. 
	Cross, in the same field of systems for controlling traffic within a traffic grid, teaches systems for the management of traffic flow through the controlling of signal lights and detection of travelers within a traffic grid, and specifically, the system relates to small vehicle and pedestrian interactions with controlled signal lights ([0003]), wherein the system pertains to a bicycle ([0038], [0073] – [0078]) for the benefit of assisting a traveler through an intersection ([0025]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Cross with the system of Arnold because that would have enabled the system to assist a bicyclist through an intersection.
	Claim 16 is rejected as claim 7.

9.	Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Cross (US 2013/0048795 A1), hereinafter “Cross ‘795.”
	Regarding claim 8, the above combination does not disclose a database including at least one predetermined schedule for the special vehicle, and wherein the controller additionally controls the signal light to operate in the default mode of operation or in the alternate mode of operation based on the at least one predetermined schedule of the special vehicle.
	Cross ‘795, in the same field of systems for controlling traffic within a traffic grid, teaches systems for the monitoring of mass transit systems, such as light rail transit, trains, trams and metros, whose routes are integrated with and/or intersect roads, pedestrian crossways or other vehicular or human passageways for ingress or egress ([0003], [0034]), comprising a database including at least one predetermined schedule for the special vehicle, and wherein the controller additionally controls the signal light to operate in the default mode of operation or in the alternate mode of operation based on the at least one predetermined schedule of the special vehicle ([0014], [0032], [0040], [0054], [0064]) for the benefit of enabling transit personnel to track vehicle positions, progress and non-vital signals as vehicles travel through their routes while eliminating the capital and maintenance costs associated with embedded vehicle monitoring systems. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Cross’795 with the system of Arnold because that would have enabled the system to have enabled transit personnel to track vehicle positions, progress and non-vital signals as vehicles travel through their routes while eliminating the capital and maintenance costs associated with embedded vehicle monitoring systems.
	Regarding claim 9, the above combination does not explicitly disclose a VCU within the special vehicle; and wherein the special vehicle is detected by the detector within the detection zone by detection of the VCU within the detection zone.
	Cross ‘795, in the same field of systems for controlling traffic within a traffic grid, teaches systems for the monitoring of mass transit systems, such as light rail transit, trains, trams and metros, whose routes are integrated with and/or intersect roads, pedestrian crossways or other vehicular or human passageways for ingress or egress ([0003], [0034]), comprising a VCU within the special vehicle ([0033]; FIG. 1:  101); and wherein the special vehicle is detected by the detector within the detection zone by detection of the VCU within the detection zone ([0035], [0037], [0038], [0042], [0043], [0052], [0054]) for the benefit of enabling transit personnel to track vehicle positions, progress and non-vital signals as vehicles travel through their routes while eliminating the capital and maintenance costs associated with embedded vehicle monitoring systems.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Cross’795 with the system of Arnold because that would have enabled the system to have enabled transit personnel to track vehicle positions, progress and non-vital signals as vehicles travel through their routes while eliminating the capital and maintenance costs associated with embedded vehicle monitoring systems.
	Claim 17 is rejected as claim 8.
	Claim 18 is rejected as claim 9.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold.
	Regarding claim 10, Arnold discloses:
a system for controlling traffic within a traffic grid (0012], [0025]), the system comprising:

a traffic grid including a first roadway and a second roadway, the second roadway crossing the first roadway at an intersection ([0025], [0069]; FIG. 6A);

a special transit lane included within at least one of the first roadway and the second roadway, the special transit lane being configured solely for special vehicular traffic ([0068], [0071]; FIG. 6C; Arnold discloses turn lanes, which are configured solely for vehicles that are turning, which constitutes special vehicular traffic within the meaning of the claim);

a detector configured to detect the presence of a special vehicle within a detection zone, which detection zone is formed within the special transit lane in a predetermined area proximate to the intersection ([0031], [0069], [0071]; FIG. 1:  20; FIG. 6C:  690, 691, 692); and

a signal light proximate to the intersection configured to control traffic traveling through the intersection, the signal light having a controller ([0068], [0071]);

wherein the controller alters the signal light from a default mode of operation to an alternative mode of operation if the special vehicle is detected by the detector within the detection zone ([0071]).








Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689